DOWDELL, C. J.
The bill in this case.is for redemption of land under tax sale. The remedy given for redemption under sections 1328, 1329, of the Code of 1907, is not exclusive, and does not take away the remedy by bill in chancery in such cases. The bill being one for redemption of land, the amount involved is not the test of jurisdiction of the chancery court. The demurrer to the bill was properly overruled.
The only other question presented is one of fact. The weight of the testimony, we think, both as to the offer to redeem and the sufficiency of the amount tendered, was in favor of the complainant, and such was the finding of the chancellor. The respondent had not assessed the property for taxes for the year 1910, when the offer to redeem was made, and it would be inequitable to allow the purchaser to defeat a redemption by subsequently giving in the property for assessment in his name. The purchaser was not the owner of the property on the 1st day of October, 1909, the beginning of the tax year 1909-10, and therefore no personal liability rested on the purchaser as owner at the beginning of the tax year, when the property became assessable for the year 1910. It is shown by the evidence that the complainant also had the property assessed in his name for the year 1910.
We find no error in the decree of the chancellor, and it will be affirmed.
Affirmed.
All the Justices concur.